Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the 112 rejection has been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's arguments regarding the 102 rejection of claim 1 and 17 have been fully considered but they are not persuasive. As can be seen in the rejections below, the Examiner citations have been updated to reflect the amended claims.  

Applicant's arguments regarding the obviousness rejection of claim 1 do not make sense, as claim 1 was not rejected under 103.

Applicant's arguments regarding the rejection of claims 12 and 14 do not sufficiently justify a reason to withdraw the rejection.  Applicant states that because claim 1 is not obvious, claims 12 and 14 are therefore rendered non-obvious.  As claim 1 was not rejected under 103, this line of argument does not make sense.  Applicant argues that the Examiner “has failed to articulate a rationale as to why a person having ordinary skill in the art would have modified the teachings…”.  This is irrelevant and does not make sense, as the 102 rejection does not contain any modifications that would require this type of modification. 

Applicant's arguments regarding the rejection of claim 17 do not sufficiently justify a reason to withdraw the rejection.  Applicant argues that the Examiner “has failed to articulate a rationale as to why a person having ordinary skill in the art would have modified the teachings…”.  This is irrelevant and does not make sense, as the 102 rejection does not contain any modifications that would require this type of modification. 

Applicant's arguments regarding the 102 rejection of claim 16 is moot, as the claim has been allowed.
Allowable Subject Matter

Claim 16 and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific features that distinguish this application over the prior art include the specific structures that form the firing assembly, as well as the first body portion including the first and second arms, the second body portion including the first and second arms, the first and second projections of the first and second body portions, and the actuator with C-shaped coupling features), and the specifically detailed limitations that govern the interactions 

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Ehrenfels, (US 2013/0306703), used to reject the other non-allowed claims.                                                

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 13, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrenfels, (US 2013/0306703).

Regarding claim 1, Ehrenfels discloses: A surgical stapler (Fig. 56, surgical stapler 400) comprising:

(a) a first elongate member  (Fig. 56, anvil half-section 414) having a distal portion that supports an anvil surface, wherein the anvil surface includes a plurality of staple forming pockets (Fig. 61, anvil pockets 548); 

(b) a second elongate member (Fig. 56, cartridge receiving half-section 412) having a distal portion configured to receive a staple cartridge (Fig. 56, disposable staple cartridge assembly 416); 

(c) a clamp member (Fig. 56, clamping lever 430) operable to releasably clamp the first elongate member against the second elongate member; and 

(d) a firing assembly (Figs. 69-71 show the parts of the “firing slide” 410 that make up the firing assembly) wherein the firing assembly is translatable from a first longitudinal position (Fig. 92, labeled “closed pre-firing condition” in [0186]) to a second longitudinal position (Figs. 95 and 96, labeled “post firing condition” in [0189-0190]) to fire the staple cartridge when the first elongate member is clamped against the second elongate member, wherein the firing assembly comprises: 

(i) a slider (Fig. 56, firing slide 410), that includes a first coupling feature (Fig. 71, pedal 594) (Fig. 71, pin 594c), and 

(ii) an actuator (Fig. 56, firing lever 465) configured to be selectively actuated by a user, wherein the actuator includes a second coupling feature (Figs. 72-75, Arcuate recess 465a with two stop recess’s 465b) configured to continuously capture (the stop recess captures the pin 594c during the use of the device.  When the operator rotates the lever 465, the pin temporarily exits the recess.  However, as the recess maintains the pin during normal operation, the claim limitation is met.  It should be noted that this interpretation is in accordance with the current application, as Figure 12 shows the first coupling feature separated from the second coupling feature thereby highlighting the fact that “continuously couple” does not mean the two items cannot be separated from the other.) the first coupling feature (Fig. 71, pedal 594, with specific focus on pin 594c) of the slider within a cavity (Figs. 72-75, stop recess’s 465b) defined by the second coupling feature (Figs. 72-75, Arcuate recess 465a with two stop recess’s 465b) as an entirety of the actuator (Fig. 56, firing lever 465) moves along the first coupling feature of to the slider (the entirety of the actuator 465 rotates along the slider, specifically Fig. 71, pin 594c – [0273], “firing lever 465 pivotably coupled to slide block 588.  Firing lever 465 provides the user with the ability to fire surgical fastener applying apparatus 400 from either the left or the right side.”).

Regarding claim 2, Ehrenfels further discloses: the second coupling feature (Figs. 72-75, Arcuate recess 465a with two stop recesses 465b) is a C-shaped (the c-shape is self-evident from the Figures) coupling feature that includes the cavity (Figs. 72-75, stop recess’s 465b), wherein the cavity is configured to receive the first coupling feature ([0275], “stop recesses 465b are configured and dimensioned to receive a distal end of pin 594c of pedal 594”).

Regarding claim 3, Ehrenfels further discloses: the C-shaped coupling feature (Figs. 72-75, Arcuate recess 465a) includes first and second opposing projections (Fig. 74, it can be seen in figure 74 that the C-shaped feature is a raised portion projecting from the bottom of the cut out, thereby meeting the claim limitations) configured to securably receive and maintain the first coupling feature within the cavity ([0275]).

Regarding claim 4, Ehrenfels further discloses: relative spacing between the first and second opposing projections (Figs. 72-75, stop recess 465b right and left) of the C-shaped coupling feature (Figs. 72-75, Arcuate recess 465a) are configured to securably receive and maintain the first coupling feature  (Fig. 71, pedal 594) (Fig. 71, pin 594c) within the cavity  ([0275]).

Regarding claim 5, Ehrenfels further discloses: the C-shaped coupling feature (Figs. 72-75, Arcuate recess 465a) is integrally formed together as a unitary piece (Both the Arcuate recess 465a and stop recesses 465b are formed in the firing lever 465).

Regarding claim 6, Ehrenfels further discloses: the first coupling feature  (Fig. 71, pedal 594) (Fig. 71, pin 594c) of the slider (Fig. 56, firing slide 410) is configured to guide the C-shaped coupling feature (Figs. 72-75, Arcuate recess 465a) between a first lateral side of the slider and a second lateral side of the slider ([0275], “Arcuate recess 465a defines the range of rotation through which firing slide 465 can pivot about hub 590 of slide block 588.” As can be seen in the Figures, this range of motion includes facing both left and right of the device depending upon the user’s desire.).

Regarding claim 7, Ehrenfels further discloses: the slider (Fig. 56, firing slide 410) includes first (Fig. 70, slide block 588) and second body portions (Fig. 70, cam bars 440).

Regarding claim 8, Ehrenfels further discloses: the first body portion (Fig. 70, slide block 588) is an upper body portion and the second body portion (Fig. 70, cam bars 440) is a lower body portion.

Regarding claim 9, Ehrenfels further discloses: the first coupling feature (Fig. 71, pedal 594) (Fig. 71, pin 594c) includes first (Fig. 71, pin 594c) and second coupling portions (Figs. 71, split body portion 594a) of the first (Fig. 70, slide block 588) and second body portions (Fig. 70, cam bars 440).

Regarding claim 10, Ehrenfels further discloses: the second coupling feature (Figs. 72-75, Arcuate recess 465a) is a C-shaped coupling feature (Figs. 72-75, Arcuate recess 465a) that forms a cavity (the arcuate recess), wherein the first (Fig. 71, pin 594c) and second coupling portions  ((Figs. 71, split body portion 594a) include first (Fig. 70, compression spring 598) and second opposing retention features (Fig. 71, pin 594c) that are received within the cavity (the arcuate recess) of the second coupling feature (Figs. 72-75, Arcuate recess 465a).

Regarding claim 11, Ehrenfels further discloses: the C-shaped coupling feature (Figs. 72-75, Arcuate recess 465a) is configured to limit vertical movement of the first (Fig. 70, compression spring 598) and second opposing retention features (Fig. 71, pin 594c).

Regarding claim 13, Ehrenfels further discloses: the first (Fig. 70, slide block 588) and second body portions (Fig. 70, cam bars 440) are coupled together using at least one of an adhesive, a press-pin feature ([0023] “The firing slide includes, in another embodiment, a slide block having a hub extending therefrom for receipt in a pivot hole formed in the firing lever; and a pedal having a pin reciprocally received in and extending from a hole formed in the slide block, such that as the firing slide is displaced in a distal direction the pin from the pedal extends into a recess formed in the firing lever to thereby prevent the firing lever from thereafter pivoting about the hub of the slide block.”), or an ultrasonic weld.

Regarding claim 17 Ehrenfels discloses: A surgical stapler (Fig. 56, surgical stapler 400) comprising:

(a) a first elongate member (Fig. 56, anvil half-section 414)  having a distal portion that supports an anvil surface, wherein the anvil surface includes a plurality of staple forming pockets (Fig. 61, anvil pockets 548); 

(b) a second elongate member (Fig. 56, cartridge receiving half-section 412) having a distal portion configured to receive a staple cartridge (Fig. 56, disposable staple cartridge assembly 416); 

(c) a clamp member (Fig. 56, clamping lever 430) operable to releasably clamp the first elongate member against the second elongate member; and 

(d) a firing assembly  (Figs. 69-71 show the parts of the “firing slide” 410 that make up the firing assembly), wherein the firing assembly is translatable from a first longitudinal position (Fig. 92, labeled “closed pre-firing condition” in [0186])  to a second longitudinal position (Figs. 95 and 96, labeled “post firing condition” in [0189-0190]) to fire the staple cartridge when the first elongate member is clamped against the second elongate member, wherein the firing assembly comprises: 

(Fig. 56, firing slide 410)  comprising first (Fig. 70, pedal 594) and second body portions (Fig. 70, slide block 588) that are fixably coupled together, wherein the slider includes a first coupling feature  (Fig. 71, pin 594c), and 

(ii) an actuator (Fig. 56, firing lever 465) configured to be selectively actuated by a user, wherein the actuator includes a second coupling feature (Figs. 72-75, Arcuate recess 465a with two stop recess’s 465b) configured to be continuously capture (the stop recess captures the pin 594c during the use of the device.  When the operator rotates the lever 465, the pin temporarily exits the recess.  However, as the recess maintains the pin during normal operation, the claim limitation is met.  It should be noted that this interpretation is in accordance with the current application, as Figure 12 shows the first coupling feature separated from the second coupling feature thereby highlighting the fact that “continuously couple” does not mean the two items cannot be separated from the other.) the first coupling feature (Fig. 71, pin 594c) of the slider as an entirety of the actuator (Fig. 56, firing lever 465) moved relative to the slider between a first lateral side of the slider and a second lateral side of the slider (the entirety of the actuator 465 rotates along the slider, specifically Fig. 71, pin 594c)..

Regarding claim 18, Ehrenfels further discloses: the first (Fig. 70, pedal 594) and second body portions (Fig. 70, slide block 588) are fixably coupled together using at least one of an adhesive, a press-pin feature (Fig. 71, pin 594c), or an ultrasonic weld.

Regarding claim 20, Ehrenfels further discloses: adhesive or a press-pin   (Fig. 71, pin 594c) feature is disposed between the first (Fig. 70, pedal 594) and second body portions (Fig. 70, slide block 588).

Regarding claim 21, Ehrenfels further discloses: the second coupling feature (Figs. 72-75, Arcuate recess 465a with two stop recess’s 465b) is configured to continuously capture (the stop recess captures the pin 594c during the use of the device.  When the operator rotates the lever 465, the pin temporarily exits the recess.  However, as the recess maintains the pin during normal operation, the claim limitation is met.  It should be noted that this interpretation is in accordance with the current application, as Figure 12 shows the first coupling feature separated from the second coupling feature thereby highlighting the fact that “continuously couple” does not mean the two items cannot be separated from the other.) the first coupling feature (Fig. 71, pedal 594, with specific focus on pin 594c) of the slider (Fig. 56, firing slide 410) as the entirety of the actuator moves relative to the slider between a first position where the actuator is disposed on a first lateral side of the slider and a second position where the actuator is disposed on a second lateral side of the slider (the entirety of the actuator 465 rotates along the slider between positions on both side, specifically Fig. 71, pin 594c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfels, (US 2013/0306703) in view of El-Hibri, (US 2017/0362379).

Regarding claim 12, Ehrenfels discloses the features of claims 7 (for claim 12).

Ehrenfels does not explicitly disclose: at least one of the first and second body portions includes a metal substrate and a polymeric overmold.

El-Hibri teaches the use of: a metal substrate with a polymeric overmold (Paragraph [0003] describes the use of polymer overmolded metal in a numerosity of fields, and further describes some of the benefits of doing so – “[0003] The metal-polymer junction is ubiquitous interface in a wide variety of application settings. For example, in plumbing, overmolded inserts can provide for connections and fluid flow passageways between different plumbing fixtures (e.g., pipes). As another example, in electrical wiring applications, polymeric sheaths are formed around the electrically conductive metal core to provide abrasion protection, corrosion protection, and dielectric insulation to the underlying conductive core. As a further example, in mobile electronic devices (e.g. mobile phones and tablets), polymer materials are highly desirable due to their light weight and strength, relative to metal compositions. Correspondingly, many mobile electronic devices incorporate polymer housings (e.g., cases) or polymer supports for internal electronic components into their designs, to reduce weight while providing desirable levels of strength and flexibility. Accordingly, application settings involving metal-polymer junction designs rely heavily on the strength of the metal-polymer junction.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of Ehrenfels (which are not explicitly disclosed in the specification) with the materials as taught by El-Hibri.  The benefit of this arrangement is discussed in paragraph [0003] of El-Hibri.  Specifically, this includes weight reduction while maintaining an acceptable level of strength and flexibility.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfels, (US 2013/0306703) in view of Williams, (US 9,289,211).

Regarding claim 14, Ehrenfels discloses the features of claims 7.

Ehrenfels does not explicitly disclose: at least one ultrasonic weld is disposed between the first and second body portions.

Williams teaches: the use of Ultrasonic welding as a technique to couple numerous pieces of the device, which is a similar surgical stapling device.  The use of the  “bracket may be coupled to the inner surface of jaw member 710 via welding (e.g., laser beam or electron beam welding), ultrasonic welding”, Column 34, lines 36-39, “cam block 1340 may be monolithically formed with the actuation sled; or may be a separate component that is coupled to the actuation sled via one or more coupling methods, e.g. ultrasonic welding”, and Column 37, lines 52-55. “. Lockout clip 1540 may be monolithically formed with actuation sled 1515 or may be coupled thereto via one or more suitable coupling methods, e.g., adhesive, ultrasonic welding, etc.”

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the first and second body portions by utilizing the ultrasonic welding technique as taught by Williams, thereby combining prior art elements to achieve a predictable result.  The benefits of ultrasonic welding are numerous, including a clean and precise fit, a lack of consumables such as adhesive that can pollute the workpiece, an immediate seal (no curing) and a high level of strength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731